Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendment filed 03/22/2022, the application is still pending. Applicant's arguments as filed have been fully considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of David Slik (US Publication 2018/0341619) and Fred Worley et al. (US Publication 2016/0259597).

Response to Arguments
2.	Applicant’s arguments are summarized as the following:
A.	The Applicant respectfully requests that the Office Action be withdrawn in favor of a new Office Action correcting the errors in the rejection of claim 22. Furthermore, since these apparent errors require correction whether or not claim 22 is amended, the amendment to claim 22 should not necessitate a new ground of rejection, and the next Office Action should not be made Final (unless claim 22 is allowed in the next Office Action).
In view of applicant’s argument A, the examiner notes claim 22 appears to be rejected as grouped with like claims 1 and 11. Because these claims regard the same inventive concept, it’s natural that the line of reasoning for their rejection are identical. Regardless, due to the applicant further amending claim 22, there appears no need for the examiner to issue correction in the office action as the newly presented claim will be examined on its current merits. (see rejection below)

B.	The Applicant also believes that the PCle switch of Figure 1 of Slik should not be considered the same as the PCle switch of Figure 3B of Slik. If the PCIe switch of Figure 3B is truly part of the FPGA, then it would not seem to support a connection to the storage devices in Figure 1 of Slik. But if the PCle switch of Figure 3B is the same as the PCle switch of Figure 1 of Slik, then the PCIe switch would seem to be outside the FPGA. Either way, Slik appears to teach away from the features of the claim.
In view of applicant’s argument B, the examiner notes the claimed invention involves in part an FPGA with PCIe switch in communication with an NVMe SSD. The examiner has equated the system of Slick as disclosing the NVMe SSD by means of the storage system 108, which includes Solid State Drives using the NVMe protocol (Paragraph [0003]; Figure 1), the examiner did not err in the connection between Figure 1 and Figure 3B, as Figure 3B illustrates a more detailed system that includes the FGPA 214 via FPGA module 212 consisting of PCIe switch 302B. It appears to the examiner that Slik’s use of multiple PCIe switches (Paragraph [0032]) as also disclosed in Slik is where the confusion lies in its teaching of the claimed invention. The PCIe switch of Slik is disclosed to enable access to the storage devices using the NVMe slots which are connected to the overall FPGA module 212 and the transfer of PCIe request and completion transactions as inherently taught through TLP transfer. (Paragraph [0048, 0061, 0066, 0067, and 0104)

C.	The Applicant does not believe Slik teaches or suggests that a PCIe switch may receive a command intended for a storage device and redirect such a command to the FPGA instead.
In view of applicant’s argument C, the examiner notes The PCIe switch of Slik is disclosed to enable access to the storage devices using the NVMe slots which are connected to the overall FPGA module 212 and the transfer of PCIe request and completion transactions as inherently taught through TLP transfer. (Paragraph [0048, 0061, 0066, 0067, and 0104; Figure )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over David Slik (US Publication 2018/0341619), hereafter Slik in view of Fred Worley et al. (US Publication 2016/0259597), hereafter Worley.
Regarding claim 1 Slik discloses a system (operating environment via system 100), comprising: 
a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (SSD using NVMe protocol); (Paragraph [0035 and 0038])
a Field Programmable Gate Array (FPGA) (FPGA module 212), the FPGA implementing one or more functions (via accelerator hardware) supporting the NVMe SSD, the functions comprising at least one of data acceleration (via operate as accelerator hardware), data integrity (via securely partitioning using resources on demand; Paragraph [0023, and including a Peripheral Component Interconnect Express (PCIe) switch (PCIe switch 302B); (Paragraph [0061]; Figure 2 and 3B)
wherein the PCIe switch (302B) communicates with the FPGA (via 214) and the NVMe SSD (via 110), (Figure 1) and
wherein the PCIe switch (via 302) receives a command to the NVMe SSD (NVME via storage system) and delivers the command to the FPGA (via 214);
Slik does not explicitly disclose data deduplication, data encryption and data compression as one of the functions. 
Worley discloses FPGA (FPGA via interface section 140) implementing one or more function comprising at least one of data deduplication (data deduplication on data stored), data encryption (interface section can provide data encryption) and data compression (data compression) as one of the functions. (Paragraph [0032, 0056])
Worley and Slik are analogous art because they are from the same field as endeavor involving interconnection or transfer of information between non-volatile semiconductor arrays, I/O devices or interface circuits for specific I/O and coupling using switching circuits or connections. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the functions of Worley into the system of Slik. The motivation behind such a combination would have been to manage and protect data across multiple disparate devices and automatically adjust storage environment. (Paragraph [0005] of Worley) 

Claim 2 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Slik discloses wherein the FPGA (via interface section 140) includes an Erasure Coding logic (via erasure coding), the Erasure Coding logic including an Erasure Coding controller. (Paragraph [0032] of Worley)

Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Slik discloses wherein the Erasure Coding logic is operative to return a response to a read request from a host (via data fan out one upstream port to multiple downstream ports) based at least in part on a data requested in the read request is present in a cache (via memory unit 345 cache some of the received information; Paragraph [0049 and 0081]). (Paragraph [0032 and 0078] of Worley)

Claim 4 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Slik discloses wherein the Erasure Coding logic is operative to return a response to a write request to a host (via information received from the host enclosure being cached) before completing the write request. (Paragraph [0032, 0081, 0082] of Worley)

Claim 5 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Slik  discloses wherein the Erasure Coding logic includes a Look-Aside Erasure Coding logic, the Look-Aside Erasure Coding logic including a snooping logic (via virtual pools from physical devices to provide data management services). (Paragraph [0032] of Worley)  

Claim 6 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Slik discloses wherein the Erasure Coding logic is operative to intercept (via compute resource 330) a data transmission received at the FPGA (via 140) from a host and replace a host Logical Block Address (LBA) used by the host in the data transmission with a device LBA (via perform protocol translation) used by the NVMe SSD. (Paragraph [0031, 0051, 0052, 0082] of Worley)

Claim 7 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein the FPGA is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic (via associated data can be used in a distributed environment, remotely accessible). (Paragraph [0088] of Worley) 

Claim 8 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Slik discloses further comprising a second device (Drive connector 145) connected to the PCIe switch with Erasure Coding logic (via 140). (Figure 3 of Worley) 

Claim 10 is rejected for the reasons set forth hereinabove for claim 8, and further the modified Slik discloses wherein: 
the second device (host enclosure/ computer; Paragraph [0029 and 0031]) comprises at least one of a non-storage device and a storage device with a native Erasure Coding logic; and the FPGA via 140) is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic and to enable access to the second device without using the Erasure Coding logic (via associated data can be used in a distributed environment, remotely accessible). (Paragraph [0088] of Worley)

Regarding claim 11 Slik discloses a system, comprising: 
a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (SSD using NVMe protocol); (Paragraph [0035 and 0038])
and a Field Programmable Gate Array (FPGA) (FPGA module 212), the FPGA including a first FPGA part and a second FPGA part, the first FPGA part implementing one or more functions supporting the NVMe SSD (via NVMe), the functions comprising at least one of data acceleration (via accelerator hardware), data integrity (via securely partitioning using resources on demand; Paragraph [0023]), and the second FPGA part implementing a Peripheral Component Interconnect Express (PCIe) switch (PCIe switch 302B), wherein the wherein the PCIe switch (via 302) receives a command to the NVMe SSD (NVME via storage system) and delivers the command to the FPGA (via 214), and PCIe switch communicates with the FPGA (214) and the NVMe SSD (via 110), and wherein the FPGA, the PCIe switch, and the NVMe SSD are internal to a common housing (via storage system chassis). (Paragraph [0057 and 0061]; Figures 1, 2, and 3B)
Slik does not explicitly disclose data deduplication, data encryption and data compression as one of the functions. 
Worley discloses FPGA (FPGA via interface section 140) implementing one or more function comprising at least one of data deduplication (data deduplication on data stored), data encryption (interface section can provide data encryption) and data compression (data compression) as one of the functions. (Paragraph [0032, 0056])
Worley and Slik are analogous art because they are from the same field as endeavor involving interconnection or transfer of information between non-volatile semiconductor arrays, I/O devices or interface circuits for specific I/O and coupling using switching circuits or connections. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the functions of Worley into the system of Slik. The motivation behind such a combination would have been to manage and protect data across multiple disparate devices and automatically adjust storage environment. (Paragraph [0005] of Worley) 

Claim 12 is rejected for the reasons set forth hereinabove for claim 11, and further the modified Slik discloses the PCIe switch (via interface section 140) includes an Erasure Coding logic, the Erasure Coding logic (via erasure coding) including an Erasure Coding controller. (Paragraph [0032])

Claim 13 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic is comprising at least one of a Look-Aside Erasure Coding logic (via using the RAM as cache) and a Look-Through Erasure Coding logic. (Paragraph [0031] of Worley)

Claim 14 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic is operative to return a response to a read request from a host based at least in part on a data requested in the read request is present in a cache. (Paragraph [0032] of Worley)

Claim 15 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic is operative to return a response to a write request to a host before completing the write request. (Paragraph [0032] of Worley)

Claim 16 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic includes a Look-Aside Erasure Coding logic, the Look-Aside Erasure Coding logic including a snooping logic (via virtual pools from physical devices to provide data management services). (Paragraph [0032] of Worley)  

Claim 17 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic is operative to intercept (via compute resource 330) a data transmission received at the FPGA from a host and replace (via translate between the enclosure-specific protocol and the corresponding device-specific protocol) a host Logical Block Address (LBA) used by the host in the data transmission with a device LBA used by the NVMe SSD. (Paragraph [0051] of Worley)

Claim 18 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further disclose wherein the Erasure Coding logic is operative to intercept (via compute resource 330) a data transmission received at the FPGA from the NVMe SSD and replace (via translate between the enclosure-specific protocol and the corresponding device-specific protocol) a device LBA used by the NVMe SSD in the data transmission with a host LBA used by a host. (Paragraph [0051] of Worley)

Claim 19 is rejected for the reasons set forth hereinabove for claim 12, and the modified Slik further discloses wherein the FPGA with Erasure Coding logic is operative to enable the Erasure Coding logic based at least in part on the NVMe SSD not including a native Erasure Coding logic (via associated data can be used in a distributed environment, remotely accessible). (Paragraph [0088] of Worley)


Regarding claim 22 Slik discloses a system, comprising:
a Non-Volatile Memory Express (NVMe) Solid State Drive (SSD) (SSD using NVMe protocol); (Paragraph [0035 and 0038])
a Field Programmable Gate Array (FPGA) (FPGA module 212), supporting the NVMe SSD (via NVMe), and including a Peripheral Component Interconnect Express (PCIe) switch (PCIe switch 302B); (Paragraph [0057 and 0061]; Figures 1, 2, and 3B)
wherein the PCIe switch (302B) communicates with the FPGA (via 214) and the NVMe SSD (via 110), (Figure 1) and
wherein the PCIe switch (via 302) receives a command to the NVMe SSD (NVME via storage system) and delivers the command to the FPGA (via 214);
Slik does not explicitly disclose the FPGA implementing one or more functions data deduplication, data encryption and data compression as one of the functions. 
Worley discloses FPGA (FPGA via interface section 140) implementing one or more function comprising at least one of data deduplication (data deduplication on data stored), data encryption (interface section can provide data encryption) and data compression (data compression) as one of the functions. (Paragraph [0032, 0056])
Worley and Slik are analogous art because they are from the same field as endeavor involving interconnection or transfer of information between non-volatile semiconductor arrays, I/O devices or interface circuits for specific I/O and coupling using switching circuits or connections. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the functions of Worley into the system of Slik. The motivation behind such a combination would have been to manage and protect data across multiple disparate devices and automatically adjust storage environment. (Paragraph [0005] of Worley) 

Claims 23 and 24 are rejected for the reasons set forth hereinabove for claims 1 and 22, and further discloses further comprising a common housing including the NVMe SSD, the FPGA, and the PCIe switch (via storage system chassis). (Figure 1; Paragraph [0057] of Slik) 

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over David Slik (US Publication 2018/0341619), hereafter Slik in view of Fred Worley et al. (US Publication 2016/0259597), hereafter Worley as applied to claim 8 above, and further in view of 
Claim 21 is rejected for the reasons set forth hereinabove where the modified Slik disclosed claim 8, however the modified Slik does not explicitly disclose and further discloses wherein the NVMe SSD and the second device are in separate housings.

Kumar discloses wherein the NVMe SSD and the second device are in separate housings (via individual rack system 402; Figure 4).

Kumar and the modified Slik are analogous art because they are from the same problem solving area involving improving I/O throughput to improve I/O performance. 

It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include separate housings. The motivation behind such a combination would be to make memory compaction techniques applied to databases that are spread across multiple compute devices. (Paragraph [0003]; Figure 1 of Kumar)

Claim Objections
5.	Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 04/26/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/ZACHARY K HUSON/Primary Examiner, Art Unit 2181